DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-11, 16-19, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is still not clear how sampling is accomplished.  It is suggested that the recitation from the specification –and allow atmospheric air to be sucked inside the canister for sampling—be added to the last line after “cannister”.   In claim 4, “the action” lack antecedent basis.  In claim 8, are the first and second configurations different from those of claim 1 as implied by the “a”?  In claim 16, it is suggested the recitation –allowing atmospheric air to be sucked inside the canister—should be added to the last line after “cannister” to more clearly define the invention.  
Allowable Subject Matter
Claims 1, 3-6, 8-11, 16-19, and 23-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest an air sampling actuator deployable on a canister comprising a housing…a motor…and an adaptor coupled to the motor comprising an output axis about which the mechanical action rotates; a cup-shaped feature comprising a web having a substantially flat and a substantially circular shape; and a flange built along the periphery of the web and extending out from the web, the flange comprising an inner surface and an anchor hole… along with the adaptor is coupled with the valve controlling knob…and, consequentially, to release the vacuum inside the canister…”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Kumar can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.F/Examiner, Art Unit 2855        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855